     Case 1:19-cr-02032-SMJ      ECF No. 203         filed 09/21/20   PageID.1549 Page 1 of 4




 1                 John B. McEntire, IV
                   Senior Litigator
                   10 North Post Street, Suite 700
2                  Spokane, Washington 99201
                   509.624.7606
 3                 Attorney for James D. Cloud


4

 5

6

 7

8                                  United States District Court
                                  Eastern District of Washington
9                                   Honorable Salvador Mendoza, Jr.


10   United States of America,                          No. 1:19-CR-2032-SMJ-1

11                          Plaintiff,                  Bench Brief Re: evidentiary rules
                                                        at upcoming hearing
12         v.

13   James Dean Cloud,

14                          Defendant.

15

16

17

18

19
     Case 1:19-cr-02032-SMJ        ECF No. 203      filed 09/21/20    PageID.1550 Page 2 of 4




 1          At the upcoming pretrial evidentiary hearing, James Cloud intends to offer

2    testimony from Chris Reyes, 1 an investigator with the Federal Defenders, about his

 3   August 7, 2020 interview with Lindell LaFollette. Although Mr. Reyes’s testimony

4    will touch on hearsay testimony, that’s perfectly acceptable. Here’s why:

 5          Federal Rule of Evidence 104(a) directs district courts to conduct pretrial

6    hearing to determine whether certain evidence is admissible. See Fed. R.

 7   Evid. 104(a) (2020) (“The court must decide any preliminary questions about

8    whether a witness is qualified, a privilege exists, or evidence is admissible.”)

9    (emphasis added). This directive extends to weighing whether a witness’s

10   identification of the accused is admissible—particularly where evidence exists

11   indicating that the identification was tainted through improper procedures. See, e.g.,

12   Weinstein’s Federal Evidence §104.17 (2020) (“Under Rule 104(a), the trial judge

13   is responsible for the determination of the adequacy of the line-up procedures and

14   any other mechanism for identification.”); see also Gilbert v. Cal., 388 U.S. 263, 272

15   (1967) (“The admission of the in-court identifications without first determining that

16   they were not tainted by the illegal lineup but were of independent origin was

17   constitutional error.”).

18
     1Cole Rojan, another investigator with the Federal Defenders, was also present for the interview
19
     with Mr. LaFollette, and will also be available to testify should the need arise.
                                            Bench Brief Re: FREs
                                                      –1–
     Case 1:19-cr-02032-SMJ     ECF No. 203    filed 09/21/20   PageID.1551 Page 3 of 4




 1         When conducting Rule 104(a) preliminary hearings, the Federal Rules of

2    Evidence make clear—in two places—that evidentiary rules (including hearsay)

 3   don’t apply. See Fed. R. Evid. 104(a) (when deciding preliminary questions on

4    whether evidence is admissible, “the court is not bound by evidence rules, except

 5   those on privilege.”); see also Fed. R. Evid. 1101(d) (“These rules—except for those

6    on privilege—do not apply to the following: 1) the court’s determination, under

 7   Rule 104(a), on a preliminary question of fact governing admissibility. . . .”).

8    Dated: September 21, 2020

9                                     Federal Defenders of Eastern Washington & Idaho
                                      s/ John B. McEntire, IV
10                                    John B. McEntire, IV, WSBA #39469
                                      10 North Post Street, Suite 700
11                                    Spokane, Washington 99201
                                      509.624.7606
12                                    jay_mcentire@fd.org

13

14

15

16

17

18

19
                                       Bench Brief Re: FREs
                                               –2–
     Case 1:19-cr-02032-SMJ    ECF No. 203    filed 09/21/20   PageID.1552 Page 4 of 4




 1                                   Service Certificate

2         I certify that on September 21, 2020, I electronically filed the foregoing

 3   with the Clerk of the Court using the CM/ECF System, which will notify

4    Assistant United States Attorneys: Thomas J. Hanlon and Richard Burson.

 5                                           s/ John B. McEntire IV
                                             John B. McEntire, IV, WSBA #39469
6                                            10 North Post Street, Suite 700
                                             Spokane, Washington 99201
 7                                           509.624.7606
                                             jay_mcentire@fd.org
8

9

10

11

12

13

14

15

16

17

18

19
                                      Bench Brief Re: FREs
                                              –3–
